Citation Nr: 0628022	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  06-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
mechanical low back strain, facet arthritis with disc space 
narrowing.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The appellant had active military service from July 1993 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision that 
continued a schedular rating of 10 percent for service-
connected mechanical back strain, facet arthritis L5-S1 with 
disc space narrowing.  In July 2006, the appellant testified 
before the undersigned Acting Veterans Law Judge in a 
videoconference hearing; a transcript of that hearing is of 
record.  

After the appellant's videoconference hearing, he submitted 
additional evidence directly to the Board, with a waiver of 
initial RO jurisdiction, which the Board has accepted for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800 
(2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2006, after the RO's last adjudication of the claim, 
the appellant submitted new items of evidence directly to the 
Board for consideration, along with a waiver of RO 
jurisdiction.  The first new item is a June 2006 letter from 
the appellant's employer asserting that the appellant missed 
a total of 227.5 hours of work during the period May 2005 
through June 2006 due to a chronic condition for which he had 
been granted coverage under the Intermittent Family Medical 
Leave Program (IFMLP).  A second new item is a medical 
document dated May 2006 showing that the chronic condition 
for which the employer granted coverage under the IFMLP was 
degenerative joint disease of the lumbar spine, the 
disability for which the appellant is currently seeking 
higher disability rating from VA.

The Board notes that the new evidence submitted by the 
appellant post-dates the most recent VA medical examination 
in May 2005, and arguably shows that the appellant's 
disability has increased in severity since that examination.  
It is significant to note, however, that the documented time 
missed from work is not presently shown as having been due to 
bed rest or treatment prescribed by a physician which is a 
specific requirement of apparently applicable VA regulations.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (Note 1) (2005).  
Accordingly, the RO should arrange for the appellant to 
undergo VA examination(s) by orthopedic and neurological 
disorder specialist(s) at an appropriate VA medical facility 
in order to obtain a definitive medical opinion as to the 
degree of severity of the appellant's service-connected low 
back disorder, to include an opinion as to any incapacitating 
episodes over the past 12 months, as well as the associated 
question of the degree to which that service-connected 
disability adversely impacts the appellant's employability.

The appellant is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.   

In this case, the new evidence may be construed as raising 
the issue of entitlement to extraschedular consideration 
based upon a marked interference with employment under the 
provisions of 38 C.F.R. § 3.321 (2005).  The Board also notes 
that entitlement to an extraschedular rating is a component 
of any claim for increased rating.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996).  Therefore, the RO should review 
the file to determine whether the file should be referred for 
extraschedular rating consideration. 

The actions identified herein are consistent with the duties 
imposed by the VCAA; however, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.   

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  Appropriate action should be take to 
request that the appellant provide 
sufficient information, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence pertaining 
to the claim on appeal.  The appellant 
should be requested to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  Any 
additional evidence identified should be 
obtained in accordance with provisions of 
38 C.F.R. § 3.159 (2005).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

2.  The appellant should be scheduled for 
VA examination(s) by orthopedic and 
neurological disorder specialist(s) at an 
appropriate medical facility.  The entire 
claims file must be made available to the 
physician(s) designated to examine the 
appellant, and the examination report 
should include discussion of the 
appellant's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.

Based on the review of the file, 
examination of the appellant, and the 
results of all diagnostics and tests, the 
examiner(s) should specifically indicate 
the degree of severity of the appellant's 
service-connected low back strain.  The 
orthopedic disorders examination report 
should include range-of-motion studies and 
an opinion as to the degree to which, if 
any, there is additional limitation of 
function due to the DeLuca factors (pain, 
weakness, and/or excessive fatigability).  

The neurological disorders examiner should 
review the evidence of record, to include 
the June 2006 letter from the appellant's 
employer and the April 2006 Certification 
of Health Care Provider, and provide an 
opinion as to whether the appellant's 
service-connected low back sprain has 
resulted in periods of acute signs and 
symptoms of intervertebral disc syndrome 
that require bed rest and treatment 
prescribed by a physician.  An opinion 
should also be provided, to the extent 
possible, as to the degree of any 
impairment with employment the veteran has 
experienced as a result of his service-
connected back disability.

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be review with 
consideration of all pertinent evidence 
and legal authority, to include 38 C.F.R. 
§ 3.321(b)(1).  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the appellant an appropriate 
Supplemental SOC (SSOC) that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


